By the Court.
This is a complaint charging the defendant ■with being the father of a child of a woman who had never married. There was evidence to support the charge. There was no error in excluding the question to the mother whether she had given birth to other children. That had nothing to do with the offence described in the complaint. Easdale v. Reynolds, 143 Mass. 126. Paull v. Padelford, 16 Gray, 263. Inquiry whether a witness called by the Commonwealth had made investigation as to the complainant’s reputation for veracity was excluded rightly.

Exceptions overruled.